Citation Nr: 0937526	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to Agent 
Orange or asbestos exposure.

4.  Entitlement to service connection for heart disease, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military service from February 
1953 to February 1957, from March 1957 to March 1963, and 
from January 1964 to August 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
hearing loss, tinnitus, COPD, and heart disease.

In September 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

In a November 2007 decision, the Board reopened the claim for 
entitlement to service connection for bilateral hearing as 
well as remanded these matters to the RO via the Appeals 
Management Center (AMC) for additional development.  
Thereafter, the RO continued the denials of service 
connection (as reflected in the August 2009 supplemental 
statement of the case (SSOC)), and returned the case to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran had service in the Republic of Vietnam from 
November 1967 to November 1968.

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

4.  Bilateral hearing loss is shown as likely as not to be 
due to noise exposure during the Veteran's active service.

5.  Tinnitus is shown as likely as not to be due to noise 
exposure during the Veteran's active service.

6.  COPD of unspecified etiology is first shown many years 
after the Veteran's separation from service, and is not shown 
to be related to events, disease, or injury during military 
service.

7.  Heart disease of unspecified etiology is first shown many 
years after the Veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  COPD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2009).

4.  Heart disease was not incurred in or aggravated during 
active military service, nor may service incurrence of a 
cardiovascular-renal disease be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his petition to reopen his 
claim for service connection for hearing loss and his service 
connection claims for COPD and heart disease in July and 
September 2004, respectively.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in August 2004, November 2004, March 2006, and December 
2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and provided other pertinent information regarding 
VCAA.  

Thereafter, the claims were reviewed and a SSOC was issued 
for these matters in August 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in December 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  His service treatment records and all 
relevant VA and private treatment records pertaining to his 
claims have been obtained and associated with his claims 
file.  In February 2009, the National Personnel Records 
Center (NPRC) advised the AMC/RO that searches of inpatient 
clinical records for claimed heart and lung treatment during 
1969 and 1970 at Plattsburg Air Force Base did not yield any 
additional service treatment records.  The Veteran has also 
been provided with a VA medical examination to assess the 
nature and etiology of his claimed bilateral hearing loss and 
tinnitus disabilities.

VA need not conduct an examination with respect to the claims 
for service connection for COPD and heart disease on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no credible 
evidence establishing that heart disease or COPD occurred in 
service or may be associated with the Veteran's service.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and cardiovascular-renal disease and/or 
other organic diseases of the nervous system (sensorineural 
hearing loss), although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2008).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  See Ennis v. 
Brown, 4 Vet. App. 523 (1993); see also McGinty v. Brown, 4 
Vet. App. 428 (1993).  Although there is no specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure, VA has several guidelines for 
compensation claims based on asbestos exposure.  See VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), 
Part IV, Subpart ii, Chapter 2, Section C, Subsection h (Dec. 
13, 2005).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2009).

Factual Background

Prior to November 1967, service departments used ASA units to 
record puretone thresholds in audiometric measurement.  VA 
currently uses ISO (ANSI) units.  For purposes of comparison 
between the service data and more recent VA audiometric data, 
the tables below will show the ASA measurements recorded in 
service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.  In each audiometric evaluation, pure 
tone thresholds, in decibels, were noted as follows:
 

HERTZ

500
1000
2000
3000
4000

For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
April 
1955
RIGHT
10 (25)
10 (20)
5 (15)
N/A
30 (35)

LEFT
10 (25)
10 (20)
5 (15)
N/A
35 (40)
March 
1956
RIGHT
-5 (10)
-10 (0)
-5 (5)
N/A
-5 (0)

LEFT
-10 (5)
-10 (0)
-5 (5)
N/A
5 (10)
Decembe
r 1961
RIGHT
5 (20)
0 (10)
5 (15)
0 (10)
0 (5)

LEFT
5 (20)
5 (15)
5 (15)
10 (20)
10 (15)
March 
1963
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
5 (10)

LEFT
5 (20)
10 (20)
10 (20)
5 (15)
-5 (0)
January 
1964
RIGHT
30 (45)
30 (40)
30 (40)
30 (40)
30 (35)

LEFT
10 (25)
10 (20)
5 (15)
15 (25)
30 (35)
Decembe
r 1964
RIGHT
5 (20)
5 (15)
-10 (0)
15 (25)
15 (20)

LEFT
10 (25)
15 (25)
15 (25)
25 (35)
30 (35)
March 
1967
RIGHT
5 (20)
5 (15)
5 (15)
15 (25)
10 (15)

LEFT
5 (20)
5 (15)
5 (15)
15 (25)
25 (30)


500
1000
2000
3000
4000
Septemb
er
1967
RIGHT
5 (20)
5 (15)
-5 (5)
5 (15)
10 (15)

LEFT
0 (15)
5 (15)
5 (15)
10 (20)
15 (20)

During his February 1953 enlistment physical examination, 
hearing in each ear was 15/15 for whispered voice.  Heart and 
respiratory systems were also marked as normal.

During his February 1957 separation examination, blood 
pressure was measured as 120/80, and the cardiovascular and 
respiratory systems were normal.  In the March 1957 
reenlistment examination, blood pressure was noted to be 
130/80, and the cardiovascular and respiratory systems were 
normal.  During the February 1963 discharge examination 
reports, blood pressure was noted to be 120/80, and the 
cardiovascular and respiratory systems were normal.  During 
his March 1963 enlistment examination, blood pressure was 
noted to be 120/80, and the cardiovascular and respiratory 
systems were normal.  

During a January 1964 enlistment examination, hearing in each 
ear was 15/15 for whispered voice.  The examiner noted 
defective hearing in the right ear (AD).  Blood pressure was 
noted to be 136/82, and the cardiovascular and respiratory 
systems were normal.  .

Hearing Conservation Data forms dated in December 1961 and 
December 1964 revealed that the Veteran used ear protection 
and always or frequently wore ear protection other than dry 
cotton during exposure to loud noise.

An April 1967 treatment note showed complaints of chest pain 
- admit.  An additional treatment record later that month 
revealed a positive tine test and negative chest X-ray 
findings, noting that the Veteran was seen and would be 
followed by preventative medicine.  Treatment notes dated in 
September 1967 showed beefy red tympanic membrane on the left 
and listed an impression of otitis media.  During a September 
1967 isolated duty physical examination, blood pressure was 
noted to be 120/76, and the cardiovascular and respiratory 
systems were normal.  In a September 1967 Report of Medical 
History, it was noted that the Veteran had a left ear 
infection one month before, presently asymptomatic. 

After November 1967, service departments used ISO (ANSI) 
units.  The Veteran's hearing test, post November 1967 are 
noted below:


HERTZ
DATE
Comment
Ear
500
1000
2000
3000
4000
January 
1969 
Wears 
ear 
protect
ion
RIGHT
20
15
10
25
20


LEFT
30
25
20
35
30
January 
1970
Wears 
ear 
protect
ion
RIGHT
10
10
5
20
15


LEFT
15
15
10
25
25
Februar
y 1970

RIGHT
10
10
5
20
15


LEFT
15
15
10
25
25
January 
1971 
Wears 
ear 
protect
ion
RIGHT
15
15
10
25
25


LEFT
30
25
25
35
35
January 
1971
Recheck 
- right 
ear 
infecti
on
RIGHT
25
15
10
20
20


LEFT
25
25
25
35
40
January 
1972 
Wears 
ear 
protect
ion
RIGHT
20
10
5
20
20


LEFT
25
25
15
30
35
Februar
y 1973 
Wears 
ear 
protect
ion
RIGHT
30
20
15
25
15


LEFT
30
20
25
35
35

In a February 1970 periodic examination report, the Veteran's 
heart and respiratory systems were marked as normal.  His 
blood pressure was 116/80.  A February 1970 echocardiographic 
record report revealed normal findings with low voltage.  A 
January 1971 treatment record detailed complaints of hearing 
loss.  The examiner indicated that he saw an audio evaluation 
(ASA standard 1955) that revealed a mild loss.  The Veteran 
reported a 17 year exposure to jet engines and indicated that 
he had been wearing ear protection for years with no family 
hearing loss.  A February 1973 chest X-ray report noted 
clinical history of chronic cough and revealed no significant 
abnormalities.  

The Veteran's DD Form 214 listed his military occupational 
specialty (MOS) as Aircraft Engine Superintendent.  

In November 1974, the Veteran underwent a post-service VA 
physical examination.  He indicated that he was self-employed 
as a storeowner. His blood pressure was recorded as 130/80.  
Review of the cardiovascular and respiratory systems were 
normal, with a normal chest X-ray examination report.  On VA 
audiology examination, the Veteran reported that he received 
frequent hearing evaluations in service due to the nature of 
his duty and being appraised of hearing deficit.  

On audiolmetric evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
20
LEFT
25
20
15
N/A
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  The 
examiner diagnosed normal hearing in each ear. 

Thereafter, records regarding the Veteran's health include a 
void of information for over 20 years.  Private treatment 
records dated in August 1996 from Riverside Methodist 
Hospital listed preoperative diagnoses of congestive heart 
failure and recent inferoposterior infarction as well as 
postoperative diagnoses of significant left ventricular 
dysfunction and occluded right coronary artery after cardiac 
catheterization.

A May 1999 chest X-ray report from Upper Valley Medical 
Center listed an impression of no significant abnormality 
except for atelectatic plates in the right base and 
emphysematous lungs.  

VA treatment records dated from 2000 to 2006 reflected 
findings of coronary artery disease, COPD, hearing loss, 
atrial fibrillation, congestive heart failure, and 
hypertension.  

In a November 2003 VA audiology consult record, the Veteran 
reported poor hearing in the last five years with no 
tinnitus.  He further indicated that he had a tympanoplasty 
in 1974 at an Air Force hospital and past noise exposure to 
jet engines during service.  The examiner diagnosed mild 
sensorineural hearing loss of the right ear and moderate low 
frequency mixed hearing loss rising to a mild high frequency 
sensorineural hearing loss in the left ear.  Speech 
discrimination was listed as 88 percent in the right ear (AD) 
and 92 percent in the left ear (AS).  A June 2004 VA 
audiology consult record showed findings of flat mild-
moderate mainly sensorineural hearing loss in the right ear 
and severe mixed rising to mild sensorineural hearing loss in 
the left ear.  A September 2004 VA treatment note detailed 
findings of arteriosclerotic heart disease, post ICD 
(implantable cardiovascular defibrillator), irregular heart 
rate, and atrial fibrillation.  The Veteran failed to report 
to a VA audiological examination scheduled in February 2005.

Private treatment records dated from August 2001 to October 
2004 from K. M., M.D. reflected findings of COPD, emphysema, 
obesity, and dyspnea.  An August 2001 treatment record noted 
past medical history of myocardial infarction in 1996 with 
catheterization.  The Veteran also reported a significant 
smoking history of up to three packs a day for which he quit 
in 1996.  Multiple treatment records showed the Veteran 
attended pulmonary rehab.   Chest X-ray reports dated in July 
2003 and April 2004 from Southern Ohio Medical Center showed 
COPD with some minimal atelectasis at the right lung base.  
Pulmonary function tests dated in July 2003 from Southern 
Ohio Medical Center were also noted to show some severe 
obstructive ventilatory defect with significant 
bronchodilator response with normal lung volumes, diffusing 
capacity of lung for carbon monoxide, and reduced respiratory 
muscle strength.  

A May 2004 echocardiogram report from Southern Ohio Medical 
Center listed a final impression of mild mitral and tricuspid 
regurgitation and right ventricular systolic pressure 
elevated at 41. 

Private treatment records dated in August 2004 from Mid Ohio 
Cardiology and Vascular Consultants reflected findings 
consistent with heart disease, with no opinion as to 
etiology.  

In a May 2005 statement, the Veteran reported noise exposure 
from jet engines from 1953 to 1974.  He indicated that during 
the early part of the military service from 1953 to 1957 he 
did not have adequate hearing protection during the operation 
and testing of jet engines.  He further reported that he was 
exposed to jet engines, mortar fire, and cannon fire during 
his Vietnam service from November 1967 to November 1968.  It 
was also noted that his symptoms of COPD first appeared when 
he had his first myocardial infarction in 1996. 

A November 2005 treatment record from Southern Ohio Medical 
Center showed diagnoses of COPD and coronary artery disease. 

Private treatment records dated in November 2004 and November 
2005 from Mid Ohio Cardiology and Vascular Consultants 
reflected findings of coronary disease, ischemic 
cardiomyopathy, and arrhythmia with defibrillator unit.

A January 2006 statement as well as a February 2006 treatment 
record from J. F., M.D. showed findings of ischemic 
cardiomyopathy, history of prior inferior wall myocardial 
infarction with evidence of small peri-infarct ischemia by 
prior nuclear stress test, history of stent placement to an 
unclear vessel, history of atrial flutter ablation with no 
further recurrence, and presumed COPD. 

Additional VA treatment notes dated in April 2006 reflected 
continued findings of hypertension, chronic ischemic heart 
disease, and COPD. 

Private treatment records dated in June 2006 from Mid Ohio 
Cardiology and Vascular Consultants showed that the Veteran 
underwent heart catheterization and noted findings of 
persistent, progressive dyspnea on exertion, history of COPD, 
coronary disease, and dyspnea that was probably 
multifactorial in nature.

In August 2006, the Veteran underwent a VA audiology 
examination.  He was noted to complain of periodic hissing 
tinnitus and bilateral hearing loss with difficulty 
understanding speech in background noise.  He reported a 
significant history of military noise exposure while serving 
as a jet engine mechanic for 21 years as well as from mortar 
explosions while in Vietnam.  The Veteran also denied any 
occupational or recreational noise exposure outside of his 
military career.  The examiner indicated that the Veteran's 
hearing loss and tinnitus were at least as likely as not the 
result of the same etiology.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
45
LEFT
60
40
35
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
After reviewing the claims file and conducting the 
examination, the examiner, a VA audiologist, diagnosed 
bilateral sensorineural hearing loss.  She opined that the 
Veteran's current hearing loss was less likely as not the 
result of military noise exposure, as a November 1974 VA 
examination conducted less than three months after discharge 
indicated no hearing loss.  She also opined that the 
Veteran's tinnitus was not the result of military noise 
exposure, as there were no complaints of tinnitus in the 
November 1974 or November 2003 VA examination reports of 
record.  

An April 2007 chest X-ray report from Southern Ohio Medical 
Center listed an impression of no active disease in the chest 
radiographically.  An April 2007 echocardiogram report showed 
mild mitral regurgitation, mild tricuspid regurgitation, 
trace pulmonic valvular regurgitation, and no pericardial 
effusion.  

During his September 2007 hearing, the Veteran testified that 
he was hospitalized at Plattsburgh Air Force Base during 
service from 1969 to 1970 for both heart and lung conditions.  
The Veteran's representative further asserted that the 
Veteran was exposed to asbestos in his duties as a jet engine 
mechanic while handling airplane parts.  It was stated that 
the Veteran has never been tested for asbestosis or for 
mesothelioma.  The Veteran's post-service employment was 
identified as chief executive officer (CEO) for Goodwill 
Industries.  It was reported that he had no occupational 
exposure to toxic elements or noise during his employment at 
that social service agency.  The Veteran testified that he 
did not have any hearing protection while working in close 
proximity to jet engines on the flight line for the first 
four years of his active service and later received ear muff 
type hearing protection.  He reported hearing hissing in his 
ears as early as 1974 and not knowing to identify the hissing 
as tinnitus to the November 1974 VA examiner.  He indicated 
that he first received treatment for bronchitis and heart 
disease in 1986 and had ongoing treatment for the next 20 
years. 

Additional VA treatment records dated in June and November 
2007 showed continued treatment for coronary artery disease, 
atrial fibrillation, status post myocardial infarction (MI), 
status post insertion of pacemaker defibrillator, COPD, 
hypertension, sensorineural hearing loss, and obesity. 

Analysis

I.  Bilateral Hearing Loss and Tinnitus

The Veteran contends he is entitled to service connection for 
bilateral hearing loss and tinnitus incurred as a result of 
noise exposure during active service.

Audiological findings of record clearly show that the Veteran 
has a current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385, as well as current 
findings of tinnitus.  The Board recognizes that a VA 
audiologist, in her August 2006 VA examination report, 
determined that the Veteran's current hearing loss was less 
likely as not the result of military noise exposure, as a 
November 1974 VA examination conducted less than three months 
after discharge indicated no hearing loss.  The audiologist 
also opined that the Veteran's tinnitus was not the result of 
military noise exposure, as there were no complaints of 
tinnitus in the November 1974 or November 2003 VA examination 
reports of record.  

However, in view of the totality of the evidence, including 
the Veteran's documented MOS and likely associated in-service 
noise exposure, the current findings of bilateral hearing 
loss and tinnitus, the Veteran's contentions that he noticed 
his claimed tinnitus disability began right after separation 
from service in 1974, his assertions of a lack of post-
service occupational and recreational noise exposure as the 
CEO of a social service agency, and the VA audiological 
examination findings of record, the Board finds that 
bilateral hearing loss and tinnitus were as likely as not due 
to noise exposure during the Veteran's lengthy period of 
active service.  Affording the Veteran the benefit of the 
doubt, service connection for bilateral hearing loss and for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  These allowances are subject to the 
applicable laws and regulations that govern awards of VA 
compensation.  See 38 C.F.R. § 3.400 (2009).

II.  COPD and Heart Disease

The Veteran contends that he suffered from COPD as a result 
of in-service events, specifically herbicide and/or asbestos 
exposure.  The Veteran also contends that he suffered from 
heart disease as a result of an in-service event, 
specifically herbicide exposure.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service in from November 
1967 to November 1968.  In this case, neither of the 
Veteran's diagnosed disabilities of COPD or heart disease are 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2009).  
Consequently, the Veteran's claims must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claims under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

While service treatment notes reflected an isolated finding 
of chest pain in 1967, available service treatment records do 
not reveal any findings, diagnosis, or treatment of COPD or 
heart disease during active service.  Objective medical 
findings of COPD or heart disease are first shown many years 
after separation from active service and cannot be presumed 
to have been incurred during service.  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between COPD 
and/or heart disease diagnosed post-service and events during 
the Veteran's active service, including presumed herbicide 
exposure or claimed asbestos exposure, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements as well as during his September 2007 
hearing.  While the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses, the claimed disabilities of COPD and heart disease 
are not the type of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence 
has been provided by the medical personnel who have examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to the Veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  

For the foregoing reasons, the claims for service connection 
for COPD and heart disease must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Entitlement to service connection for a bilateral hearing 
loss is allowed.

Entitlement to service connection for tinnitus is allowed.

Entitlement to service connection for COPD, to include as 
secondary to Agent Orange or asbestos exposure, is denied.

Entitlement to service connection for heart disease, to 
include as secondary to Agent Orange exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


